OPINION — AG — **** PUBLIC ACCOUNTING — LICENSE — REQUIREMENTS **** AS USED IN TITLE 59 O.S.Supp. 1969, SECTION 15.21[59-15.21], THE PHRASE "PRINCIPAL OCCUPATION" IS SYNONYMOUS WITH THE PHRASES "PRINCIPAL BUSINESS" AND "PRINCIPAL ACTIVITY." A PERSON CLAIMING TO HAVE BEEN ENGAGED IN PUBLIC ACCOUNTING WITHIN THIS STATE AT THE EFFECTIVE DATE OF THE OKLAHOMA PUBLIC ACCOUNTANCY ACT OF 1968 MUST ESTABLISH THAT HE WAS ENGAGED IN PUBLIC ACCOUNTING AS DESCRIBED IN THE ACT, IN THIS STATE AT SUCH DATE, AS HIS PRINCIPAL OCCUPATION . CITE: 59 Ohio St. 1969 Supp., 15.22 [59-15.22] CARL G. ENGLING ** SEE: OPINION NO. 73-216 (1973) **